Citation Nr: 1020985	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-17 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for chronic lumbar strain with spondylosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to October 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Appeals 
Management Center (AMC), which awarded service connection for 
chronic lumbar strain with spondylosis and assigned a 20 
percent evaluation.  The Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire has 
original jurisdiction over the claim.

In September 2009, the Board remanded this case for 
additional evidentiary development.  It has since returned to 
the Board for further appellate action.

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in November 2009, and accepted such 
hearing in lieu of an in-person hearing before the Board.  
See 38 C.F.R. § 20.700(e) (2009).  A transcript of the 
hearing is associated with the claims file.  After the 
hearing, the Veteran submitted additional evidence in support 
of his appeal, along with a waiver of his right to have the 
evidence initially considered by the RO.  See 38 C.F.R. 
§ 20.1304 (2009).

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

After his personal hearing, the Veteran supplied a ledger 
detailing recent treatment of his lumbar spine disability 
from Granite State Osteopathic.  As these private medical 
records may contain information critical to the matter at 
hand, 38 C.F.R. § 3.159(c) (2009) mandates that VA assist in 
obtaining such records.  

Additionally, where VA has constructive or actual knowledge 
of the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must also be made.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  In this case, the claims folder only contains 
records from the Manchester VA Medical Center (VAMC) through 
January 2008.  As records in the possession of VA are deemed 
to be constructively of record, VA records since January 2008 
must be obtained.  Id.

Additionally, during his personal hearing with the 
undersigned, the Veteran and his representative alleged that 
his service-connected lumbar spine disability has increased 
in severity since his August 2007 VA examination.  See the 
November 2009 hearing transcript, pages 12 and 17.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a veteran is entitled to a new VA examination 
where there is evidence, including his or her statements, or 
those of the representative, that the disability has worsened 
since the last examination.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Since this recent testimony 
suggests that the Veteran's disability has worsened since the 
last examination, this claim must be remanded in order to 
afford the Veteran a new VA examination to determine the 
current severity of his service connected chronic lumbar 
strain with spondylosis.

The Board also notes that the Veteran has submitted argument 
and medical evidence which indicates his low back disability 
had kept him from performing his work.  See the Veteran's 
July 2008 statement; see also the November 1991 report from 
CNA Insurance Companies.  The Court has held that, when 
evidence of unemployability is presented in cases such as 
this, the issue of whether a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability will be assigned should be handled during the 
determination of the initial disability rating assigned at 
the time a disability is determined to be service connected.  
See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In 
Rice, the Court determined that there is no freestanding 
claim for TDIU.  Id. at 451.  Therefore, this aspect of the 
Veteran's claim for a higher initial evaluation should be 
addressed on remand.  That is, the RO should address whether 
a TDIU is warranted when it re-adjudicates the initial rating 
issue.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and 
provide a release form authorizing VA to 
request his treatment records from Granite 
Osteopathic since January 2004.  These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

2.  Obtain all medical records and 
hospitalization records for the Veteran's 
low back disability from the VAMC in 
Manchester, New Hampshire from January 
2008 to the present.  Any negative 
responses should be documented in the file 
and the Veteran must be provided with an 
opportunity to provide such medical 
records.

3.  After associating all outstanding 
records with the claims folder pursuant to 
the above-requested development, the RO 
should schedule the Veteran for an 
appropriate VA examination in order to 
determine the current extent and severity 
of his service-connected chronic lumbar 
strain with spondylosis.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

(a)  The examiner should identify and 
express an opinion as to the severity of 
any orthopedic manifestations (including 
decreased range of motion and the presence 
or absence of muscle spasm, guarding or 
localized tenderness, and their effect 
upon gait and spinal contour) of the 
Veteran's lumbar spine disability.  The 
examiner should conduct all indicated 
tests and studies, to include X-ray 
studies and range of motion studies 
expressed in degrees and in relation to 
normal range of motion. 

(b)  In rendering this opinion, the 
examiner should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the lumbar 
spine.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion.  The examiner should also 
specifically address whether there is 
listing of the whole spine to the opposite 
side; positive Goldthwaite's sign; marked 
limitation of forward bending in standing 
position; loss of lateral motion with 
osteo-arthritic changes; or abnormal 
mobility on forced motion.  The examiner 
should express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express this 
in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the examiner should so state. 

(c)  If possible, the examiner should 
state whether the lumbar spine disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.  

(d)  With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to include 
reflex changes, characteristic pain, and 
muscle spasm, and express an opinion as to 
their severity.  Any peripheral nerve or 
nerves involved, resulting from the 
service-connected spine disorder should be 
identified and described.  Any functional 
impairment of the extremities due to the 
disc disease should be identified.  

(e)  The examiner must comment upon 
whether the Veteran's lumbar spine 
disability renders the Veteran unable to 
secure or follow a substantially gainful 
occupation.  Consideration may be given to 
the Veteran's level of education, special 
training, and previous work experience 
when arriving at this conclusion, but 
factors such as age or impairment caused 
by non service-connected disabilities are 
not to be considered.

The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should so 
state.  

4.  Finally, readjudicate the Veteran's 
claim, to include whether a TDIU is 
warranted.  If the benefit sought on 
appeal is not granted in full, the Veteran 
and his representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


